                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHAMBRIA MITCHELL, individually and
as parent and next friend of R.M., a minor                                           PLAINTIFF

v.                                 Case No. 4:19-cv-00659 KGB

ARKANSAS DEPARTMENT OF HUMAN
SERVICES and CINDY GILLESPIE                                                     DEFENDANTS

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 5).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice.

       It is so ordered this 31st day of January, 2020.


                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
